DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 1/27/21.  Claims 1, 2, 6-11, and 14-22 are pending in the application.  Claims 3-5, 12, and 13 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 2, 6, 7, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0277351), and further in view of Gupta et al. (US 2012/0089446).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gupta, and further in view of Hagen (US 2005/0171863).
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0277351), and further in view of Rush et al. (US 2007/0299825), and Gupta et al. (US 2012/0089446).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rush and Gupta, and further in view of Dudkicwicz et al. (US 2002/0092022).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rush and Gupta, and further in view of Os et al. (US 9,668,024).
17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rush and Gupta, and further in view of Hagen (US 2005/0171863).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gupta, and further in view of Hagen (US 2005/0171863).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gupta and further in view of Prakash (US 2005/0114452).
Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gupta, and further in view of Armstrong et al. (US 2007/0162432).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0277351), and further in view of Gupta et al. (US 2012/0089446).

With respect to claim 1, Wang teaches a computer-implemented method for providing content using notifications with content-specific keywords, comprising:
identifying, by one or more computing devices, a media content item for a user of a user device (Wang, Fig. 5 step 506 & pa 0055, determine that a post 
generating, by the one or more computing devices, a keyword for the media content item, for the user of the user device, based at least in part on data associated with the media content item, the keyword being indicative of the media content item (Wang, pa 0047-0048, parse at least a portion of text included in the post to determine associated subject); and
providing, by the one or more computing devices to the user device, for display a notification indicating that the media content is currently accessible by the user (Wang, Fig. 5 step 506 & pa 0055, provide the user account a notification indicating that the post associated with the subject has been presented via the resource), wherein the notification is selectable by the user to cause providing of the media content item (Wang, pa 0035, when the user clicks on, taps on, or otherwise interacts with the notification, the user can be navigated to or given access to a portion of the resource that presents the post), wherein the notification comprises at least a textual representation of the media content item that includes the keyword, and wherein the keyword is viewable, in the notification, by the user (Wang, Fig. 4, post containing the term “Basketball” & pa 0053, if a page has published a post that includes the keyword subject “Basketball”, the notification 410 of such can be provided to the user);
storing, by the one or more computing devices, in association with the user and based on generating the keyword for the user, an association of at least a portion of the notification to the keyword (Wang, pa 0050, If User A clicks on, taps on, or otherwise interacts with one of these listed subjects, User A can be subscribed to the selected subject. If, however, User A directly clicks on, taps on, or otherwise interacts with a confirm element, such as the "Save" button provided by the interface portion 304, then a keyword of "Bas" can be selected as the subject to which User A is subscribing.); and 
subsequent to storing the association of at least the portion of the notification to the keyword (Wang, pa 0041, the subject module 202 can present, via the resource, a subset of the set of subjects available for subscription by the user account. Moreover, the subject module 202 can identify one or more subjects, out of the subset, to which the user account has subscribed. For instance, each of the one or more subjects to which the user account has already been subscribed can be labeled or presented with a checkmark or other graphical indication. Examiner Note: therefore, subscribed subject has already been recorded):
receiving, via an additional user interface of an additional user device of the user (Wang, pa 0062, The user device 710 can execute an application, for example, a browser application that allows a user of the user device 710 to interact with the social networking system 730. In another embodiment, the user device 710 interacts with the social networking system 730 through an application programming interface (API) provided by the native operating system of the user device 710, such as iOS and ANDROID. The user device 710 is configured to communicate with the external system 720 and the social networking system 730 via the network 750, which may comprise any combination of local area and/or wide area networks, using wired and/or wireless data descriptive of a user input, wherein the user input is indicative of one or more terms (Wang, pa 0052, User A has inputted “Basketball” into a text box as a keyword subject to which to subscribe. Examiner Note: text input does not have to be “basketball”, this is merely given for an example.  The Examiner recognizes this example was used above, however, further iterations of the method of Wang are envisioned herein); 
identifying the keyword stored in association with the user based on at least one of the terms indicated by the user input (Wang, pa 0041, Moreover, the subject module 202 can identify one or more subjects, out of the subset, to which the user account has subscribed. For instance, each of the one or more subjects to which the user account has already been subscribed can be labeled or presented with a checkmark or other graphical indication. Examiner Note: therefore, a subscribed subject containing “the keyword” can be identified);
identifying, based on identifying the keyword stored in association with the user, the portion of the notification associated with the keyword and stored in association with the user (Wang, pa 0053, determining that the post presented at the page includes the keyword subject to which User A has subscribed); and 
causing a software application of the additional user device to provide the media content item based on the media content item being referenced by the portion of the notification and based on the portion of the notification having the stored association to the keyword (Wang, Fig. 4 & pa 0053, the post that includes the keyword subject “Basketball” is presented);
wherein the media content item is provided automatically, without the user having to review the portion of the notification (Wang, Fig. 4 & pa 0053, the post that includes the keyword subject “Basketball” is presented. Examiner Note: pa 0021 of present applications currently filed specification defines “media content item” as social media post).
Wang doesn't expressly discuss in response to identifying the portion of the notification stored in association with the user: causing a software application of the additional user device to provide the media content item based on the media content item being referenced by the portion of the notification and based on the portion of the notification having the stored association to the keyword.
Gupta teaches providing, by the one or more computing devices to the user device, for display a notification indicating that the media content is currently accessible by the user (Gupta, pa 0022, responsive to a commercial transaction for which the user has consented to publication, a publication service publishes information about the commercial transaction to users in the social network of the user 204 and/or to a search engine), wherein the notification is selectable by the user to cause providing of the media content item (Gupta, pa 0024, trackable notification with a URI that is mapped within the e-commerce system to URL of the e-commerce site), wherein the notification comprises at least a textual representation of the media content item that includes the keyword, and wherein the keyword is viewable, in the notification, by the user (Gupta, pa 0024, a trackable notification may be in the 
storing, by the one or more computing devices, in association with the user and based on generating the keyword for the user, an association of at least a portion of the notification to the keyword (Gupta, pa 0024, a trackable notification may be in the form "@JohnSmith just purchased a Brand X coffee maker from Retailer X! Check it out at http://mapped.URL/c6dMid," wherein the string "http://mapped.URL/c6dMid" represents a URI that is mapped within the e-commerce system 200 to a URL of the e-commerce site 210 and to a user ID of the user 204 ( and potentially a user ID of the user 206).);
subsequent to storing the association of at least the portion of the notification to the keyword and providing the notification at the first time:  
receiving data descriptive of a user input, wherein the user input is indicative of one or more terms (Gupta, pa 0029, a notified user, such as user 206, executes a search query via the search engine the search engine 216 augments its search results from a datastore of published commercial information.);
identifying the keyword stored in association with the user based on at least one of the terms indicated by the user input (Gupta, pa 0029, finding a match between the search query/searching user and the stored keywords/user identifier found in the published notification); 
identifying, based on identifying the keyword stored in association with the user, the portion of the notification associated with the keyword and stored in association with the user (Gupta, pa 0029, By finding a match between the search 
in response to identifying the portion of the notification stored in association with the user (Gupta, pa 0029, by finding a match between the search query/searching user and the stored keywords/user identifier found in the published notification):  
causing a software application of the additional user device to provide the media content item based on the media content item being referenced by the portion of the notification and based on the portion of the notification having the stored association to the keyword (Gupta, pa 0029-0030, notifications previously published to the user may be resurrected and displayed to the user in the search results page if the user 206 subsequently submits a query about "coffee makers" to the search engine 216, then, and present it to the user 206 with the search results. In this manner, the search results can remind the user 206 of the opportunity to ask the user 204 about the purchased product or service and offer an option to receive an incentive 222 through the publication program of the e-commerce system 200).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified 

With respect to claim 2, Wang in view of Gupta teaches the computer-implemented method of claim 1, wherein the keyword is personal to the user and is generated based at least in part on the user's interest associated with the media content item (Wang, pa 0040, user inputs characters corresponding to subjects), and wherein an additional keyword, that is personal to an additional user, is generated for the media content item for the additional user, and provided in an additional notification to the additional user (Wang, pa 0040-0044).

With respect to claim 6, Wang in view of Gupta teaches the computer-implemented method of claim 1, further comprising:
storing, by the one or more computing devices, the keyword and at least a portion of the notification, wherein the portion of the notification comprises data descriptive of a reference from which the user can access the media content item (Gupta, pa 0025, trackable notifications are associated with one or more mappings between the notifications, the published commercial information, incentive parameters, one or more products or services, and/or user IDs of the user 204 and/or user 206. Such mappings may be stored in the datastore 311).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified 

With respect to claim 7, Wang in view of Gupta teaches the computer-implemented method of claim 6, wherein the notification comprises a notification payload and the stored portion of the notification is the notification payload (Gupta, pa 0025, trackable notifications are associated with one or more mappings between the notifications, the published commercial information, incentive parameters, one or more products or services, and/or user IDs of the user 204 and/or user 206. Such mappings may be stored in the datastore 311).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Gupta because this allows access to the particular content (Gupta, pa 0025).

With respect to claim 9, Wang in view of Gupta teaches the computer-implemented method of claim 1, further comprising:
generating, by the one or more computing devices, the notification, wherein the notification includes the keyword indicative of the media content item and a notification payload that comprises data descriptive of a reference from which the user can access the media content item (Gupta, pa 0025, trackable notifications are associated with one or more mappings between the notifications, the published commercial information, 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Gupta because this allows access to the particular content (Gupta, pa 0025).

With respect to claim 10, Wang in view of Gupta teaches the computer-implemented method of claim 1, wherein generating, by the one or more computing devices, the keyword for the media content item based at least in part on data associated with the media content item comprises:
determining, by the one or more computing devices, a topic associated with the media content item based at least in part on the data associated with the media content item (Wang, pa 0048, analyze the post to determine whether or not the post discusses, mentions, tags, or is otherwise sufficiently related to a particular topic); and
generating, by the one or more computing devices, the keyword based at least in part on the topic associated with the media content item (Wang, pa 0048, determine that the post is associated with the topic).

With respect to claim 18, Wang teaches one or more tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising:
identifying a media content item for a user of a user device (Wang, Fig. 5 step 506 & pa 0055, determine that a post associated with a subscribed to subject has been presented. Examiner Note: pa 0021 of present applications currently filed specification defines “media content item” as social media post);
generating a keyword for the media content item, for the user of the user device, based at least in part on data associated with the media content item, the keyword being indicative of the media content item (Wang, pa 0040, determine subject of selected topic, entity, or keyword for subscribing the user to the subject);
storing, in association with the user and based on generating the keyword, at least the keyword for the media content item and data descriptive of a reference from which the user can access the media content item associated with the keyword (Wang, pa 0041 & 0050, the selection can cause the user account to subscribe to the subject);
providing, for display at the user device at a first time, a notification indicating that the media content is currently accessible by the user (Wang, Fig. 5 step 506 & pa 0055, provide the user account a notification indicating that the post associated with the subject has been presented via the resource), wherein the notification is selectable by the user to cause providing of the media content, wherein the notification comprises at least the keyword and the reference from which the user can access the media content item, and wherein the keyword is viewable, in the notification, by the user (Wang, pa 0048, post analysis module determines if the post discusses, mentions, tags, or is otherwise related to a particular entity);
storing, in association with the user and based on generating the keyword for the user, an association of at least a portion of the notification to the keyword (Wang, pa 0050, If User A clicks on, taps on, or otherwise interacts with one of these listed subjects, User A can be subscribed to the selected subject. If, however, User A directly clicks on, taps on, or otherwise interacts with a confirm element, such as the "Save" button provided by the interface portion 304, then a keyword of "Bas" can be selected as the subject to which User A is subscribing.); and
subsequent to storing the association of at least the portion of the notification to the keyword and providing the notification at the first time (Wang, pa 0041, the subject module 202 can present, via the resource, a subset of the set of subjects available for subscription by the user account. Moreover, the subject module 202 can identify one or more subjects, out of the subset, to which the user account has subscribed. For instance, each of the one or more subjects to which the user account has already been subscribed can be labeled or presented with a checkmark or other graphical indication. Examiner Note: therefore, subscribed subject has already been recorded): 
receiving, via the user device and at a second time that is subsequent to the first time, user input indicative of the keyword (Wang, pa 0052, User A has inputted “Basketball” into a text box as a keyword subject to which to subscribe. Examiner Note: text input does not have to be “basketball”, this is merely given for an example.  The Examiner recognizes this example was used above, however, further 
identifying, in response to determining the user input includes at least one term that matches the keyword stored in association with the user, the portion of the notification associated with the keyword and stored in association with the user (Wang, pa 0041, Moreover, the subject module 202 can identify one or more subjects, out of the subset, to which the user account has subscribed. For instance, each of the one or more subjects to which the user account has already been subscribed can be labeled or presented with a checkmark or other graphical indication. Examiner Note: therefore, a subscribed subject containing “the keyword” can be identified); and 
causing a software application of the user device to provide the media content item based on the media content item being referenced by the portion of the notification and based on the portion of the notification having the stored association to the keyword (Wang, Fig. 4 & pa 0053, the post that includes the keyword subject “Basketball” is presented);
wherein the media content item is provided automatically, without the user having to review the portion of the notification (Wang, Fig. 4 & pa 0053, the post that includes the keyword subject “Basketball” is presented. Examiner Note: pa 0021 of present applications currently filed specification defines “media content item” as social media post).
Wang doesn't expressly discuss in response to identifying the portion of the notification stored in association with the user: causing a software application of the 
Gupta teaches providing, for display at the user device at a first time, a notification indicating that the media content is currently accessible by the user (Gupta, pa 0022, responsive to a commercial transaction for which the user has consented to publication, a publication service publishes information about the commercial transaction to users in the social network of the user 204 and/or to a search engine), wherein the notification is selectable by the user to cause providing of the media content (Gupta, pa 0024, trackable notification with a URI that is mapped within the e-commerce system to URL of the e-commerce site) wherein the notification comprises at least the keyword and the reference from which the user can access the media content item, and wherein the keyword is viewable, in the notification, by the user (Gupta, pa 0024, a trackable notification may be in the form "@JohnSmith just purchased a Brand X coffee maker from Retailer X! Check it out at http://mapped.URL/c6dMid,"); 
storing, by the one or more computing devices, in association with the user and based on generating the keyword for the user, an association of at least a portion of the notification to the keyword (Gupta, pa 0024, a trackable notification may be in the form "@JohnSmith just purchased a Brand X coffee maker from Retailer X! Check it out at http://mapped.URL/c6dMid," wherein the string "http://mapped.URL/c6dMid" represents a URI that is mapped within the e-commerce 
subsequent to storing the association of at least the portion of the notification to the keyword and providing the notification at the first time: 
receiving, via the user device and at a second time that is subsequent to the first time, user input indicative of the keyword (Gupta, pa 0029, a notified user, such as user 206, executes a search query via the search engine the search engine 216 augments its search results from a datastore of published commercial information.); 
identifying, in response to determining the user input includes at least one term that matches the keyword stored in association with the user, the portion of the notification associated with the keyword and stored in association with the user (Gupta, pa 0029, By finding a match between the search query/searching user and the stored keywords/user identifier found in the published notification, notifications previously published to the user 206 may be resurrected and displayed to the user 206 in the search results page.  For example, if the user 204 had published a notification to the user 206 regarding purchase of a coffee maker and to the search engine 216, the user 206 may have long forgotten about it. the search engine 216 can search its publication datastore, find the old notification to the user 206); and 
in response to identifying the portion of the notification stored in association with the user (Gupta, pa 0029, by finding a match between the search query/searching user and the stored keywords/user identifier found in the published notification):  
causing a software application of the user device to provide the media content item based on the media content item being referenced by the portion of the notification and based on the portion of the notification having the stored association to the keyword (Gupta, pa 0029-0030, notifications previously published to the user may be resurrected and displayed to the user in the search results page if the user 206 subsequently submits a query about "coffee makers" to the search engine 216, then, and present it to the user 206 with the search results. In this manner, the search results can remind the user 206 of the opportunity to ask the user 204 about the purchased product or service and offer an option to receive an incentive 222 through the publication program of the e-commerce system 200).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang with the teachings of Gupta because it reminds the user that another user previously purchased a related product (Gupta, pa 0030).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gupta, and further in view of Hagen (US 2005/0171863).

With respect to claim 8, Wang in view of Gupta teaches the computer-implemented method of claim 6, as discussed above.  Wang in view of Gupta doesn't expressly discuss wherein the keyword and the portion of the notification are stored for a time period, wherein the method further comprises: removing, by the one or more 
Hagen teaches wherein the keyword and the portion of the notification are stored for a time period, wherein the method further comprises: removing, by the one or more computing devices, the keyword and the portion of the notification from storage after the time period (Hagen, pa 0217, auto-notify a user of ads matching his or her search criteria that have been posted in the past seven days, purge all auto-notify profiles that have expired).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Gupta to have included the teachings of Hagen because it optimizes storage.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0277351), and further in view of Rush et al. (US 2007/0299825) and Gupta et al. (US 2012/0089446).

With respect to claim 11, Wang teaches a system for providing content using notifications with content-specific keywords, the system comprising:
one or more processors; and
one or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising:
identifying a media content item for a user of a user device (Wang, Fig. 5 step 506 & pa 0055, determine that a post associated with a subscribed to subject has been presented. Examiner Note: pa 0021 of present applications currently filed specification defines “media content item” as social media post);
generating a keyword for the media content item, for the user of the user device, based at least in part on data associated with the media content item and the user’s interest in the media content item, the keyword being indicative of the media content item (Wang, pa 0040, determine subject of selected topic, entity, or keyword for subscribing the user to the subject); and
providing, for display at the user device at a first time, a notification indicating that the media content is currently accessible by the user (Wang, Fig. 5 step 506 & pa 0055, provide the user account a notification indicating that the post associated with the subject has been presented via the resource), wherein the notification is selectable by the user to cause providing of the media content, wherein the notification comprises at least the keyword, and wherein the keyword is viewable, in the notification, by the user (Wang, Fig. 4 & pa 0053, the post that includes the keyword subject “Basketball” is presented);
wherein the media content item is provided automatically, without the user having to review the portion of the notification (Wang, Fig. 4 & pa 0053, the post that includes the keyword subject “Basketball” is presented. Examiner Note: pa 0021 of present applications currently filed specification defines “media content item” as social media post).

Rush teaches receiving, via the user device at the first time, an indication to dismiss the notification, wherein the indication to dismiss the notification indicates the user will not view the media content item at the first time; in response to receiving the indication to dismiss the notification, storing, in association with the user and based on generating the keyword, an association of at least a portion of the notification to the keyword; subsequent to both storing the association of at least the portion of the notification to the keyword and receiving the indication to dismiss the notification: receiving, via the user device of the user and at a second time that is subsequent to the first time user input is indicative of the keyword (Rush, pa 0095, storing search results in an circular queue, allowing a user to back track after ignoring an initial notification to see what a search turned up).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang with the teachings of Rush because it allows the user to search for content they had initially ignored but now remember (Rush, pa 0095).

Gupta teaches providing, for display at the user device at a first time, a notification indicating that the media content is currently accessible by the user (Gupta, pa 0022, responsive to a commercial transaction for which the user has consented to publication, a publication service publishes information about the commercial transaction to users in the social network of the user 204 and/or to a search engine), wherein the notification is selectable by the user to cause providing of the media content (Gupta, pa 0024, trackable notification with a URI that is mapped within the e-commerce system to URL of the e-commerce site); 
storing, in association with the user and based on generating the keyword, an association of at least a portion of the notification to the keyword (Gupta, pa 0024, a trackable notification may be in the form "@JohnSmith just purchased a Brand X coffee maker from Retailer X! Check it out at http://mapped.URL/c6dMid," wherein the string "http://mapped.URL/c6dMid" represents a URI that is mapped within the e-commerce system 200 to a URL of the e-commerce site 210 and to a user ID of the user 204 ( and potentially a user ID of the user 206).); 
subsequent to storing the association of at least the portion of the notification to the keyword: 
receiving, via the user device of the user and at a second time that is subsequent to the first time, user input is indicative of the keyword (Gupta, pa 0029, a notified user, such as user 206, executes a search query via the search engine the search engine 216 augments its search results from a datastore of published commercial information); 
identifying, in response to determining the user input includes at least one term that matches the keyword stored in association with the user, the portion of the notification associated with the keyword and stored in association with the user (Gupta, pa 0029, By finding a match between the search query/searching user and the stored keywords/user identifier found in the published notification, notifications previously published to the user 206 may be resurrected and displayed to the user 206 in the search results page.  For example, if the user 204 had published a notification to the user 206 regarding purchase of a coffee maker and to the search engine 216, the user 206 may have long forgotten about it. the search engine 216 can search its publication datastore, find the old notification to the user 206); and 
in response to identifying the portion of the notification stored in association with the user (Gupta, pa 0029, by finding a match between the search query/searching user and the stored keywords/user identifier found in the published notification):  
causing the user device to provide the media content item at the second time based on the media content item being referenced by the portion of the notification and based on the portion of the notification having the stored association to the keyword (Gupta, pa 0029-0030, notifications previously published 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Rush with the teachings of Gupta because it reminds the user that another user previously purchased a related product (Gupta, pa 0030).

With respect to claim 16, Wang in view of Rush and Gupta teaches the system of claim 11, wherein the operations further comprise: receiving data descriptive of the notification from another computing device, generating the notification based on the received data descriptive of the notification (Gupta, pa 0030, user 204 publishes notification to the user 206).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rush and Gupta, and further in view of Dudkicwicz et al. (US 2002/0092022).

claim 14, Wang in view of Rush and Gupta teaches the system of claim 11, as discussed above, however, doesn't expressly discuss the limitations of claim 14.
Dudkicwicz teaches wherein generating the keyword indicative of the media content item comprises:
determining a topic associated with the media content item based at least in part on the data associated with the media content item (Dudkicwicz, pa 0059, program descriptive data (PDD) describing programming events indicating their subject); and
generating the keyword based at least in part on the application of one or more canonicalization techniques to the topic associated with the media content item (Dudkicwicz, pa 0078-0081, generate keywords based on analysis of PDD for the programming event).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Rush and Gupta have included the teachings of Dudkicwicz because allows increasing specificity and accuracy for identifying user preferences (Dudkicwicz, pa 0019).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rush and Gupta, and further in view of Os et al. (US 9,668,024).

claim 15, Wang in view of Rush and Gupta teaches the system of claim 11, as discussed above.  Wang in view of Rush and Gupta doesn't expressly discuss wherein the user input is a voice input.
Os teaches wherein the user input is a voice input (Os, Col. 9 Li. 18-19).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Rush and Gupta to have included the teachings of Os because voice input can potentially provide a better option for the user, depending on their preference.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rush and Gupta, and further in view of Hagen (US 2005/0171863).

With respect to claim 17, Wang in view of Rush and Gupta teaches the system of claim 16, wherein the operations further comprise: applying de-spamming logic to the received data descriptive of the notification, and wherein the keyword is generated after application of the de-spamming logic (Hagen, pa 0078, all ads are approved by the administrator before they enter the system).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Rush and Gupta to have included the teachings of Hagen because it prevents spam messages from being viewable to the user (Hagen, pa 0078).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gupta, and further in view of Hagen (US 2005/0171863).

With respect to claim 19, Wang in view of Gupta teaches the one or more tangible, non-transitory computer-readable media of claim 18, as discussed above.  Wang in view of Gupta doesn't expressly discuss wherein the keyword and the portion of the notification are stored for a time period, wherein the method further comprises: removing, by the one or more computing devices, the keyword and the portion of the notification from storage after the time period.
Hagen teaches wherein the keyword and the portion of the notification are stored for a time period, wherein the method further comprises: removing, by the one or more computing devices, the keyword and the portion of the notification from storage after the time period (Hagen, pa 0217, auto-notify a user of ads matching his or her search criteria that have been posted in the past seven days, purge all auto-notify profiles that have expired).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Gupta to have included the teachings of Hagen because it optimizes storage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gupta and further in view of Prakash (US 2005/0114452).

claim 20, Wang in view of Gupta teaches the one or more tangible, non-transitory computer-readable media of claim 18, wherein the operations further comprise: receiving data descriptive of the notification from another computing device (Fig. 1 & Col. 4 Li. 61- Col. 5 Li. 5), wherein the received notification is indicative of the media content item (Fig.4).  Wang in view of Gupta doesn't expressly discuss applying de-spamming logic to the received data descriptive of the notification, and wherein the de-spamming logic is based at least in part on the user's interaction with one or more previous notifications.
Prakash teaches applying de-spamming logic to the received data descriptive of the notification, and wherein the de-spamming logic is based at least in part on the user's interaction with one or more previous notifications (Prakash, pa 0030-0031, collaborative spam blocking software determines spam based on a community of users).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Gupta to have included the teachings of Prakash because it prevents spam from reaching the user when there is no exact rule for the spam message (Prakash, pa 0008-0009 & 0015).

Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gupta, and further in view of Armstrong et al. (US 2007/0162432).

claim 21, Wang in view of Gupta teaches the computer-implemented method of claim 1, as discussed above. Wang in view of Gupta doesn't expressly discuss wherein identifying the media content item for the user of the user device comprises: accessing, by the one or more computing devices, a user interest profile of the user of the user device; and identifying, by the one or more computing devices and based on the user interest profile, the media content item.
Armstrong teaches wherein identifying the media content item for the user of the user device comprises:
accessing, by the one or more computing devices, a user interest profile of the user of the user device (Armstrong, pa 0043-0044, co-user list 100 contains recent content publication activity for co-users of the co-user list owner); and
identifying, by the one or more computing devices and based on the user interest profile, the media content item (Armstrong, pa 0044, displaying recent content publication activity for co-users such as a new journal entry or new photograph).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Gupta with the teachings of Armstrong because it provides new facts about a user (Armstrong, pa 0036) and indicates users interests (Armstrong, pa 0063).

With respect to claim 22, Wang in view of Gupta and Armstrong teaches the computer-implemented method of claim 21, wherein the user interest profile is generated based on at least one of: the user’s engagement with past notifications and the user’s past interactions with a plurality of media content items (Armstrong, pa 0050, .

Response to Amendment
Rejection under 35 U.S.C. 103
	Applicant argues that the Office Action failed to address features of Claim 11.  These features are essentially the same limitations as in claims 1 and 18 (“the user device” of claim 11 vs. “a software application of the additional user device” of claim 1 and “receiving, via the user device and at a second time that is subsequent to the first time…render the media content item at the second time” of claim 11 vs. “subsequent to storing the association…provide the media content item” of claims 1 and 18) and are rejected for the same reasons.

	With respect to claims 1 and 18, Applicant argues that Wang and Gupta fails to teach “storing in association with the user and based on generating the keyword for the user, an association of at least a portion of the notification to the keyword” because the keyword is not generated for the user.  The Examiner respectfully disagrees.  Wang teaches that “If User A clicks on, taps on, or otherwise interacts with one of these listed subjects, User A can be subscribed to the selected subject. If, however, User A directly clicks on, taps on, or otherwise interacts with a confirm element, such as the "Save" button provided by the interface portion 304, then a keyword of "Bas" can be selected as the subject to which User A is subscribing.” See pa 0050.  Gupta allows the user 206 

With respect to claims 1 and 18, Applicant argues that Wang and Gupta fails to teach “in response to identifying the portion of the notification stored in association with the user: causing a software application of the additional user device to provide the media content item based on the media content item being referenced by the portion of the notification and based on the portion of the notification having the stored association to the keyword, wherein the media content item is provided automatically, without the user having to review the portion of the notification” because “post 408” of Wang is not provided “without the user having to review the portion of the notification” based on both [1] “the media content item being referenced by the portion of the notification” and [2] “based on the portion of the notification having the stored association to the keyword”, and occurring at a time that is “subsequent to the first time” because “post 408” is already presented at the page.  The Examiner respectfully disagrees.
Wang’s Fig. 3 shows the GUI that is displayed to the user before searching for the term “Basketball.”  Pa 0050 discusses the inputted characters “Bas” and if the user has clicked the “save” button, then a keyword of “Bas” can be subscribed to.  Fig. 4 shows the interface 302 of Fig. 3, where the user has inputted “Basketball” into a text box 406 (pa 0052).  Referring to Fig. 4, Wang states: “[0053] Moreover, as shown, the page of "Jane's Sporting Good" has presented, provided, shared, or published a post 408 that includes the keyword subject ("Basketball"). As discussed above, the disclosed 
	The post displayed in Fig. 4 is different from the post displayed in Fig. 3 and corresponds to the user’s entered search term.  As such, “post 408” of Fig. 4 is not already “presented at the page” before the “storing” because the user has not finished entering the term in Fig. 3 and different posts are displayed.  The “storing” occurs when the “save” button is selected (pa 0050) which occurs as a trigger to Fig. 4 from Fig. 3.
Therefore, Wang provides displaying “post 408” “without the user having to review the portion of the notification” based on both [1] “the media content item being referenced by the portion of the notification” and [2] “based on the portion of the notification having the stored association to the keyword”, and occurring at a time that is “subsequent to the first time” by displaying “post 408” because it references the social media post and it includes the keyword subject to which User A has subscribed (Fig. 4 & pa 0052-0053).
Gupta also provides this teaching, as discussed in the above rejection.  Gupta is perhaps more clear on teaching “in response to” limitation as Gupta discloses notifications previously published to the user may be searched and resurrected and displayed to the user in the search results page.  If the user 206 subsequently submits a query about "coffee makers" to the search engine 216, then the search engine 216 can search its publication datastore, find the old notification to the user 206, and present it to the user 206 with the search results. In this manner, the search results can remind the user 206 of the opportunity to ask the user 204 about the purchased product or service 
Since Wang provides support for “wherein the media content item is provided automatically, without the user having to review the portion of the notification”, the 35 U.S.C. 103 rejection as a whole teaches “in response to identifying the portion of the notification stored in association with the user: causing a software application of the additional user device to provide the media content item based on the media content item being referenced by the portion of the notification and based on the portion of the notification having the stored association to the keyword, wherein the media content item is provided automatically, without the user having to review the portion of the notification.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169